Citation Nr: 1438394	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-22 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of status post left kidney partial nephrectomy (claimed as left kidney cancer), to include as secondary to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left kidney cancer.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on review of the claims file, the Veteran is shown to have diagnosis of renal cancer in his VA treatment records.  Additionally, it appears that the Veteran had a left partial nephrectomy in October 2008 due to malignant renal masses of the left kidney.  

The Veteran has averred that his renal cancer and subsequent residuals of his partial nephrectomy are related to herbicide exposure as a result of his Vietnam service.  The Veteran's Form DD-214 demonstrates that the Veteran served in the Republic of Vietnam from April 17, 1969 to April 6, 1970.  Accordingly, the Veteran is presumed exposed to herbicides as a result of his service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

While the Veteran's kidney cancer is not a presumptive disease under VA regulations, see 38 C.F.R. § 3.309(e) (2013), the inquiry does not end there.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this case, there has been no VA examination afforded to the Veteran with respect to his claim, despite having herbicide exposure conceded in this case.  The Board finds that such current diagnosis and conceded in-service exposure triggers the low threshold for an examination under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Accordingly, the Board finds that a remand is necessary in order to obtain a VA examination and an adequate and appropriate medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Duenas v. Principi, 18 Vet. App. 512 (2004); Combee, supra (a veteran may still establish service connection under other service connection principles if not entitled to a presumption).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Alexandria and Shreveport VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since February 2013 and February 2012, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed left kidney cancer and associated residuals status post left partial nephrectomy, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate specialist, to include a nephrologist or an oncologist, to determine whether the Veteran's claimed left kidney cancer and associated residuals of left partial nephrectomy are related to service.  

After reviewing the claims file, the examiner should opine as to whether the Veteran's claimed left kidney cancer and associated residuals of left partial nephrectomy are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to his military service, to include the Veteran's presumed exposure to herbicides as a result of his service in the Republic of Vietnam.

The examiner should take as conclusive fact that the Veteran is presumed exposure to Agent Orange and other herbicides as a result of his military service.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of status post left kidney partial nephrectomy (claimed as left kidney cancer), to include as secondary to herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



